Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 1 of 28




                    Exhibit D
         Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 2 of 28                       11•1111111111111               US005649032A
United States Patent                                                              [19]                        [11]         Patent Number:             5,649,032
Burt et al.                                                                                                   [45]         Date of Patent:          Jul. 15, 1997

[54]     SYSTEM FOR AUTOMATICALLY ALIGNING                                                             Burt et al., "A Multiresolution Spline With Application to
         IMAGES TO FORM A MOSAIC IMAGE                                                                 Image Mosaics", ACM Transactions on Graphics, vol. 2,
                                                                                                       No. 4, pp. 217-236, Oct. 1983.
[75]     Inventors: Peter J. Burt. Princeton; Michal Irani,
                                                                                                       Bove et al., "Real-Time Decoding and Display of Structured
                    Princeton Junction; Stephen Charles
                                                                                                       Video", IEEE ICMCS, May 1994.
                    Hsu, East Windsor; Padmanabhan
                    Anandan, Lawrenceville, all of NJ.;                                                Lundmark et al., "Image Sequence Coding at Very Low
                    Michael W. Hansen, New Hope, Pa.                                                   Bitrates: A Review", IEEE Transactions on Image Process-
                                                                                                       ing, vol. 3, No. 5, pp. 589-609, Sep. 1994.
[73]     Assignee: David Sarnoff Research Center, Inc.,
                                                                                                        McLean, "Structured Video Coding", Massachusetts Insti-
                   Princeton, N.J.
                                                                                                        tute of Technology, 1991.
[21]     Appl. No.: 339,491                                                                             Bergen et al., "Hierarchical Model-Based Motion Estima-
                                                                                                        tion", Proceedings of European Conference on Computer
[22]     Filed:            Nov. 14, 1994                                                                Vision, Mar. 23, 1992.
                    6
[51]     Int. Cl.       .......................................................   G06K 9/36
[52]     U.S. Cl............................ 382/284; 348/588; 382/294                                  Primary Examiner-Andrew Johns
[58]     Field of Search ..................................... 382/100, 284,                            Attorney, Agent, or Firm-William J. Burke
                   382/294; 358/450; 348/564, 588; 345/115;
                                                                                                        [57]                         ABSTRACT
                                                        395/111, 135, 153
                                                                                                        A system for automatically generating a mosaic from a
[56]                           References Cited                                                         plurality of input images. The system sequentially executes
                    U.S. PATENr DOCUMENTS                                                               an image alignment process, an editing process, and a
                                                                                                        combining process such that, from a sequence of images, the
       4,928,252 5/1990 Gabbe et al ............................ 364/519                                system automatically produces a seamless mosaic for vari-
       5,034,986 7/1991 Karmann et al ............................ 382/1                                ous applications. illustrative applications for the mosaic
       5,040,067 8/1991 Yamazaki ................................ 358/183
                                                                                                        include: (1) a mosaic based display system including an
       5,187,754 2/1993 Currin et al. ............................. 382/54
       5,258,837 1111993 Gormley ................................. 358/140                              image printing system, (2) a surveillance system and (3) a
       5,325,449 6/1994 Burt et al .................................. 382/56                            mosaic based compression system. The mosaic based dis-
       5,339,104 8/1994 Hong ....................................... 348/155                            play system permits a system user to display, manipulate and
       5,416,606 5/1995 Katayama et al ....................... 358/467                                  alter a mosaic. The mosaic based compression system
                                                                                                        exploits the temporal and spatial redundancy in image
                        OTHER PUBLICATIONS                                                              sequences and efficiently compresses the image information.
Michal Irani, "Isolating Multiple 2D Image Motions for                                                  The compression system can be used for compressing image
Image Enhancement and for 3D Motion Analysis", Hebrew                                                   information for storage in a storage device or can be used for
University of Jerusalem, 1993.                                                                          compressing image information for transmission through a
Burt et al., "Enhanced Image Capture Through Fusion'',                                                  band-limited transmission channel. The surveillance system
International Conference on Computer Vision Proceedings,                                                combines the mosaic construction system, the compression
1993.                                                                                                   system and the display system into a comprehensive system
Burt et al., "Merging Images Through Pattern Decomposi-                                                 for remote motion detection.
tion", Applications of Digital Processing VIlI, SPIE, vol.
575, pp. 173-181, 1985.                                                                                                      30 Claims, 14 Drawing Sheets

                                                                                               IMAGE INPUT



                                                                                                                  300
                                                                                               ALIGNMENT
                                                                                                PROCESS




                                                                                                SELECTION          302
                                                                                                 PROCESS

                                                                                          ALIGNMENT
                                                                                         INFORMATION            MOSAIC
                                                                                                             COMPOSITION
                                                                                                               PROCESS


                                                                                               COMBINATION
                                                                        306                      PROCESS             304
                                                                                                                               303




                                                                                                 DYNAMIC
                                                                                                 MOSAIC
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 3 of 28

U.S. Patent          Jul. 15, 1997     Sheet 1of14          5,649,032




                               IMAGE INPUT
                                                         100


                                 MOSAIC
                                               102   )
                              CONSTRUCTION
                                 SYSTEM




      MOSAIC                                           MOSAIC
       BASED                  SURVEILLANCE              BASED
      DISPLAY                    SYSTEM              COMPRESSION
      SYSTEM                                           SYSTEM


                  104                   108                    110



       IMAGE
      PRINTING          106
      SYSTEM




                                FIG. 1
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 4 of 28

U.S. Patent                Jul. 15, 1997                                       Sheet 2 of 14                     5,649,032


                 t-


 FIG. 2A        DOD                                                                                   DOD
                                                                           fF
                                                                                             _J       __)   _)


                  \

                                    - - iI
                                             f                   .-            -.I   •I ..
                                I                • •        •    I     I   I                      I
                                I        I       I     I   11    I     :   I    I    I            I
                                :        :       :     :   : :   :     I   1.            •

                      L...--...1
                                !...             I   .!    .,         •I
                                                                 ...._____.          ..__.




                o DD D ···
                 t-



                  j/
                 1,--; I
                       I


                      !..:
                       I
                            I
                            I
                            I




                cJIJ
 FIG. 28



                r:un
                                                                                                            • •    •   •




 FIG. 2C
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 5 of 28

U.S. Patent         Jul. 15, 1997           Sheet 3of14         5,649,032


                           IMAGE INPUT
                                                                -301
                                    '.
                                                     300
                     .-     ALIGNMENT
                             PROCESS              u

                                    1   f




                            SELECTION
                     -       PROCESS             . v-302

                   ALIGNMENT
                  INFORMATION                    MOSAIC
                                              COMPOSITION
                                                PROCESS
                                        r



                          COMBINATION
    306                                                   304
  v
                           PROCESS    .
                                                                v      303



                                    1




                              DYNAMIC
                              MOSAIC



                            FIG. 3
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 6 of 28

U.S. Patent           Jul. 15, 1997     Sheet 4of14            5,649,032
                                                                IMAGE
                                                              ALIGNMENT
                               GENERATE IMAGE                  PROCESS
           COARSE               PYRAMID FOR       402            300
          ALIGNMENT              INPUT IMAGE
                                 AND MOSAIC

    401
              403           SELECT RESOLUTION          404
                          LEVEL FOR CORRELATION



                            SELECT AREA WITHIN         406
                           SELECTED RESOLUTION
                           LEVEL OF INPUT IMAGE



          MOVE AREA         CORRELATE AREA WITH        408
           RELATIVE         SELECTED RESOLUTION
          TO MOSAIC           LEVEL OF MOSAIC


      412
                          NO
                                                      410


                                    STORE
                                  ALIGNMENT            414
                                 PARAMETERS


                                                  416
                                                  YES



                                                                  420
                                 SELECT NEXT
                               RESOLUTION LEVEL         418
              422                 IN PYRAMIDS
                                                              FIG. 4
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 7 of 28

U.S. Patent            Jul. 15, 1997               Sheet 5of14                    5,649,032

                                                                           SELECTION
                                                                  500
                                                                 l-J
                                 INPUT                                      PROCESS
                         ALIGNMENT INFORMATION,                                 302
                         MOSAIC AND INPUT IMAGE



                                      SELECT                      502
                                SELECTION FUNCTION
                                 AND PARAMETERS

                                        1lr




  5041   •Ir



   CROPPING            MASKING                       MOSAIC                WEIGHTING
                                                   TRUNCATION

  506            510                               514                    513
   \                                                 \                     \    •Ir


     SELECT        ISELECT                             SELECT               SELECT
   REGION OF      REGION OF                         NUMBER OF               WEIGHTS
    INTEREST      INTEREST                             IMAGES
     SIZE AND      SIZE AND                          INCLUDED
      SHAPE         SHAPE                            IN MOSAIC


                                  I   OTHER          I
         '                1lr           1
                                              Ls16         1lr                   r




                                      APPLY
                                SELECTION FUNCTION           v     5 18



                                       MORE              YES
                                      EDITING
                                         ?                 520

                                              NO
                                       STOP
                                                     524
                                                                               FIG. 5
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 8 of 28

U.S. Patent             Jul. 15, 1997          Sheet 6 of 14             5,649,032



                                    INPUT                            COMBINING
                            SELECTION PROCESSED             600       PROCESS
                            MOSAIC AND SELECTION                        304
                           PROCESSED INPUT IMAGE




                                   SELECT                   602
                             COMBINING FUNCTION




         606             608                   610             612         614

   MERGING     FUSION    INTERPOLATION         ENHANCEMENT        CORING    OTHER
                              AND
                         EXTRAPOLATION




             618
                         YES

                                                      616


                                          NO
                                        STOP



                                    FIG. 6
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 9 of 28

U.S. Patent             Jul. 15, 1997          Sheet 7of14               5,649,032
                          700

                                           MOSAIC
                                                               102
                      IMAGE
       ...------<   SEQUENCE            CONSTRUCTION
                                           SYSTEM

           705
                                                        702
    DISPLAY               IMAGE SELECTION
    MOSAIC                                                            MOSAIC
                              PROCESS                                ANALYZER
    BUFFER                                                --i




                                        706                                 712
                      ANCILLARY
                        IMAGE
                    INFORMATION
                                                   704

                          IMAGE COMBINING
                              PROCESS




                                                               706
                                              DISPLAY
                                              MOSAIC


                              VIEWPORT                        708
                              SELECTOR


                                                              710
                             DISPLAY
                           MOSAIC EDITOR



                       DISPLAY FOR A PORTION              714
                           OF THE MOSAIC

                                                                FIG. 7
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 10 of 28

U.S. Patent          Jul. 15, 1997     Sheet 8of14             5,649,032
                                 IMAGE
                              SUBSEQUENCE


                                STATIC
                                MOSAIC           1401
                             CONSTRUCTION
                                SYSTEM



                                                        RESIDUAL
                                                        ANALYZER
       802                 804              806
       TRANSFORMATION           MOSAIC               SIGNIFICANCE
         PARAMETERS            COMPOSER                ANALYZER
           CODER
                                            808

     CODING                                             RESIDUALS
     SYSTEM
                                           810           CODER
       826



                                                   812
                                 STORAGE




         MOSAIC             TRANSFORMATION                RESIDUALS
        DECODER               PARAMETERS                  DECODER
                               DECODER


      814                                                       818


    DECODING
     SYSTEM                                                 DISPLAY
       824


                                 FIG. 8
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 11 of 28

U.S. Patent         Jul. 15, 1997     Sheet 9of14           5,649,032



                                        /902



   0 0
                                                             INPUT
                                                            IMAGES
     t


               .-------------.. /                     904
                         LJ LJ /\_               STATIC
                 ·1 1·      lT ·1 I'          BACKGROUND
                                                MOSAIC




                                                            RESIDUALS
     0                                                  0
       t                                                t




                               FIG. 9
                                 Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 12 of 28




                                                                                            ...
                                                                                                                                                 c•
                                                                                                                                                  rJ).
                                                                                                                          r1020                   •
                      1010\_                                       v-1014                   +     1016
                                 ALIGNMENT           WARPER                             RESIDUAL,__,;   SIGNIFICANCE
              INPUT
                             -    PROCESS _..                                   -       ANALYZER
                                                                                                      -   ANALYZER                      1004
             IMAGES
                                                                             r-- REFERENCE
                                                                                                                                             I
                                                                                                                                                 a
                          DELAY            :------------------                              ___DECODiN_G_           CODEC I
                             J       :_J___ :
                                                                                                                                         /

                                                                                                                                  -
                      1012
                                                    PREDICTED
                                                     MOSAIC                    1028
                                                                                                      SYSTEM
                                                                                                        1024
                                                                                                                    I L    I

                                           l
                                           T___
                                  1032                                                                  -              1022
                                                                                        H
                                                                         1          )


                                                                                                                                                 '"Ol
                                           : 1030_)                 MOSAIC                  DECODER L
                                           :                       COMPOSER                                1-

                                           ·------------------------------------
                                           I                                                                                                     -...l
                                                                                                                                      CHANNEL

                                                             1000                                                                                ga
                                                                                                          DECODING
                                 r1040                                                                     SYSTEM                                Q



                      I                  ,- REFERENCE MOSAIC                                                1006

                                         ;--1038      1036
                                                           "---
                                                                     !                      1034\
                                     I DELAY L                     MOSAIC                         I DECODER I_
                                                I                 COMPOSER                        I             I

                                                                                                                                                 01
                                                       •
                                                    DYNAMIC
                                                    MOSAIC
                                                    OUTPUT                                                                        FIG. 10        \C
                                                                                                                                                 =
                                                                                                                                                 w
........._
                                                                                                                                                 N
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 13 of 28

U.S. Patent              Jul. 15, 1997                     Sheet 11 of 14        5,649,032




                                                                                        1102



 DD D DJ
                                                                                 1104

                                                                             )
                                                                  ______ ,
          .......... ,
                    I                                                    I
                    I                                                    I
                    I
                    I
                    I
                    I


                                             1100




                                                                1106


                                  I
                                  I
                                         I
                                         I
                                      •••p•••t
                                         I
                                         I
                                                 ------·
                                                   I
                                                   I
                                                       I
                                                       I
                                                       I
                                                       I
                                                       I
                                                            )
                             • • • .. •-.11        I   I
                         I        I      •r••4••
                         I        I          I     I
                         I        I          I     I
                         I        ••••Ill••


                         ·------
                         I                   I
                         I                   I




                                             FIG. 11
                         Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 14 of 28




                                                                                                           •rJ)
                                                                                                           •
                                                                                                           "'C
                                                                                                           "'*"
1200_,/
          I          '
                 MOSAIC
              CONSTRUCTION
                                I :102
                                                              108
                                                                                                           a
                 SYSTEM
                                I
                     I

                                                                                                           =
                                v y
                                                                                                           ......


              SURVEILLANCE
                 IMAGE
               PROCESSOR
                                    1202           --z__ \/
                                                     CHANNEL
                                                                                                         "'\e......°'
                                                                                                           \e
                                                                                                           --.:t


                                                       1004
                                                                         I



                                                                                                           ......
                 DYNAMIC
                                    1000                              DYNAMIC
                                                                                  1000                    N

                  MOSAIC                                               MOSAIC                  MOSAIC     ......
                  BASED                                                 BASED                   BASED
                                                                                                          .&;:...


              COMPRESSION                                           COMPRESSION                DISPLAY
                 SYSTEM                                                SYSTEM                  SYSTEM
              (TRAN SM ITIER)                                        (RECEIVER)
                                                                                                          01
                                                                                                         '9
                                                                                                          Q\.

                                                                                                          \C
                                                       FIG. 12
                                                                                                         '9
                                                                                                          0
                                                                                                         w
                                                                                                         N
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 15 of 28

U.S. Patent         Jul. 15, 1997    Sheet 13 of 14              5,649,032
                                                             SURVEILLANCE
                                                               SYSTEM
                              GENERATE        1300               108
                              PANORAMA
                              OF IMAGES




                             CONSTRUCT           1302
                               MOSAIC


                                                 1304
                               CAPTURE
                              NEW IMAGE



                               COMPARE           1306
                              NEW IMAGE
                              TO MOSAIC




                     NO
                                                1308


                         TRANSMIT MOSAIC
                          AND NEW IMAGE               1310
                       (OR PORTION THEREOF




                           RECEIVE MOSAIC
                           AND NEW IMAGE              1312


                           DISPLAY MOSAIC
                           AND NEW IMAGE              1314
  FIG. 13
  Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 16 of 28

U.S. Patent         Jul. 15, 1997          Sheet 14 of 14          5,649,032
                            SUBSEQUENCE
                                 OF
                               IMAGES

        1401                        •••
                        F    lrH          1,.


                               BATCH                  1400
                            SEQUENCING              __)
                                IMAGE
                             ALIGNMENT
                              PROCESS

                                                    ALIGNMENT
                                    •••            INFORMATION


  1402                  "                 '.. '.
    l                        SELECTION
                              PROCESS




                                    '

                            COMBINATION
                              PROCESS              _v--1406

                                                      MOSAIC
                                                   COMPOSITION
                                                     PROCESS



                               STATIC
                               MOSAIC



                                                                 FIG. 14
     Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 17 of 28

                                                         5,649,032
                              1                                                                  2
     SYSTEM FOR AUTOMATICALLY ALIGNING                             is updated with new content over time, while the content of
         IMAGES TO FORM A MOSAIC IMAGE                             a static mosaic is time invariant.
                                                                       More specifically, the image alignment process automati-
     The invention was made with Government support under          cally aligns one input image to another input image, an input
Contract No. DAAA15-93-C-0061. The Government has 5 image to an existing mosaic (generated from previously
certain rights in this invention.                                  occurring input images) such that the input image can be
                                                                   added to the mosaic, or an existing mosaic to an input image.
          BACKGROUND OF THE DISCLOSURE                             In each of these instances, the coordinate system of the
                                                                   aligned images is either the coordinate system of the input
    1. Field of the Invention                                   10
                                                                   image, the coordinate system of the mosaic or an arbitrary
    The invention relates systems that process images and,         reference coordinate system. The arbitrary reference coor-
more particularly, to systems that automatically generate a        dinate system can be either time invariant or time variant.
mosaic of individual images and process the mosaic.                    Furthermore, the input image and mosaic can be aligned
                                                                   to one another within an image pyramid framework. As
    2. Description of the Prior Art
                                                                   such, the system converts both the input image and the
    Until recently, image processing systems have generally 15 mosaic into Laplacian image pyramids and the alignment
processed images, such as frames of video, still                   process is applied to the levels within the respective pyra-
photographs, and the like, in an individual manner. Each           mids. Consequently, the system uses an accurate coarse-to-
individual frame or photograph is typically processed by           fine image alignment approach that results in sub-pixel
:filtering, warping, and applying various parametric transfor-     alignment accuracy. The outcome of the alignment process
mations. After processing, the individual images are com- 20 is alignment information that defines the transformations
bined to form a mosaic, i.e., an image that contains a             required to achieve alignment, a dynamic mosaic, between
plurality of individual images. Additional image processing        the input image and the mosaic such that the mosaic can be
is performed on the mosaic to ensure that the seams between        updated with the image information contained in the input
the images are invisible such that the mosaic looks like a         image and, in a static mosaic, between the images compris-
single large image. The alignment of the images and the 25 ing the mosaic.
additional processing to remove seams is typically accom-              Once the alignment process is complete, the invention
plished manually by a technician using a computer                  utilizes a mosaic composition process to construct (or
workstation, i.e., the image alignment and combination             update) a mosaic. The mosaic composition process contains
processes are computer aided. In such computer aided image         two processes: a selection process and a combination pro-
processing systems, the technician manually selects pro- 30 cess. The selection process automatically selects images for
cessed images, manually aligns those images, and a com-            incorporation into the mosaic and may include masking and
puter applies various image combining processes to the             cropping functions. Once the selection process selects which
images to remove any seams or gaps between the images.             image(s), or portions thereof, are to be included in the
Manipulation of the images is typically accomplished using         mosaic, the combination process combines the various
various computer input devices such as a mouse, trackball, 35 images to form the mosaic. The combination process applies
keyboard and the like. Unfortunately, such manual mosaic           various image processing techniques, such as merging,
construction is time consuming and costly. Furthermore,            fusing. :filtering, image enhancement, and the like, to achieve
manual mosaic construction cannot be accomplished in                a seamless combination of the images. The resulting mosaic
real-time, i.e., the mosaic cannot be constructed as the           is a smooth image that combines the constituent images such
images are generated by an image source such as a video 40 that temporal and spatial information redundancy are mini-
 camera. Consequently, the images in a real-time image              mized in the mosaic.
 generation system are stored for subsequent computer aided            The automatically generated mosaic finds many practical
processing at a later time.                                         uses. illustrative uses include: (1) a mosaic based display
    Since manually generated mosaics are costly, such mosa-         system including an image printing system, (2) a surveil-
ics do not find much practical use except in publishing 45 lance system and (3) a mosaic based compression system.
 applications and image retouching systems. Although mosa-         The mosaic based display system permits a system user to
 ics hold much promise. the lack of an automatic mosaic             display, manipulate, search and alter a mosaic. The mosaic
 construction system has limited their use.                         based compression system exploits the temporal and spatial
                                                                    redundancy in image sequences and efficiently compresses
    Therefore, a need exists in the art for a system that
                                                                50 the image information. The compression system can be used
 automatically generates a mosaic from either pre-existing
 images or in real-time as the images are generated by an           for compressing image information for storage in a storage
                                                                    device or can be used for compressing image information for
 image source. Furthermore, a need exists for systems that
                                                                    transmission through a band-limited transmission channel.
 utilize the automatically generated mosaic in various prac-
 tical applications.                                                The surveillance system combines the mosaic construction
                                                                55 system. the compression system and the display system to
              SUMMARY OF THE INVENITON                              provide a comprehensive system for remote motion detec-
                                                                    tion.
    The present invention overcomes the disadvantages here-
 tofore associated with the prior art by automatically gener-              BRIEF DESCRIPTION OF THE DRAWINGS
 ating a mosaic from a plurality of input images. Specifically, 60     The teachings of the present invention can be readily
 the invention is a mosaic construction system that sequen-         understood by considering the following detailed descrip-
 tially executes an image alignment process and a mosaic            tion in conjunction with the accompanying drawings, in
 composition process such that, from a sequence of images,          which:
 the system automatically produces a mosaic for utilization            FIG. 1 shows a block diagram of a system for automati-
 by various applications. The invention is capable of con- 65 cally constructing a mosaic and various systems for utilizing
 structing both dynamic and static mosaics. A dynamic               the mosaic in image compression, surveillance, and image
 mosaic includes imagery that is time variant e.g., the mosaic      display;
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 18 of 28

                                                          5,649,032
                              3                                                                      4
   FIG. 2A, 2B and 2C respectively depict a schematic                  either altered while the mosaic is constructed or it can be
rendering of batch mosaic construction sequencing, recur-              fixed over time. The arbitrary reference coordinate system
sive mosaic construction sequencing and hierarchical                   can be selected as the coordinate system of the latest input
mosaic construction sequencing;                                        image of a dynamic mosaic, the coordinate system of the
   FIG. 3 depicts a detailed block diagram of a dynamic           5    mosaic in a dynamic mosaic, the coordinate system of one
                                                                       of the images in a static mosaic, an arbitrary fixed coordinate
mosaic construction system;
                                                                       system that is not related to the images or the mosaics, or it
   FIG. 4 depicts a flow chart of an image alignment process           can be an arbitrary time variant coordinate system. Through-
that aligns an input image to a mosaic of images;                      out the remainder of this discussion, the general term
   FIG. 5 depicts a flow chart of a selection process that        10
                                                                       reference coordinate system is used, this general term is
selects the image(s), or portions thereof, for inclusion in the        intended to encompass any form of reference coordinate
mosaic;                                                                system.
   FIG. 6 depicts a flow chart of a combination process that               FIG. 1 depicts a block diagram of a mosaic based image
combines the aligned image with the mosaic;                            processing system 100 that contains a mosaic construction
   FIG. 7 depicts a block diagram of a mosaic based display       15   system 102 as well as one or more application systems 104,
system;                                                                106, 108, 110 for a mosaic. Specifically, the application
                                                                       systems include a mosaic based display system 104 which
   FIG. 8 depicts a block diagram of a static mosaic based
                                                                       may include a mosaic based printing system 106, a mosaic
compression system;
                                                                       based surveillance system 108, and a mosaic based com-
   FIG. 9 depicts a schematic rendering of the relationship       20   pression system 110. The following disclosure first provides
between input images, background information, and residu-              an overview of the mosaic construction system and its
als for the static mosaic based compression system of FIG.             interaction with the application systems. Thereafter, the
8;                                                                     disclosure describes, in a series of distinct subsections, the
   FIG. 10 depicts a block diagram of a dynamic mosaic                 details of the mosaic construction system for constructing
based compression system;                                         25   both static and dynamic mosaics and each application sys-
   FIG. 11 depicts a schematic rendering of a temporal                 tem.
pyramid;                                                                   The mosaic construction system 102 has as an input a
   FIG. 12 depicts a block diagram of a surveillance system;           series of images. These images can be a video frame
   FIG. 13 depicts a flow chart of the operative process of the        sequence, a series of satellite infra-red or visible
surveillance system of FIG. 12; and                               30   photographs, a sequence of aerial photographs, or any other
                                                                       series of images that, when aligned with one another, form
   FIG. 14 depicts a detailed block diagram of a static
                                                                       a mosaic. The images may be provided in real-time, i.e., the
mosaic construction system.
                                                                       images may be provided directly from, for example, a video
   To facilitate understanding, identical reference numerals           camera. In operation, the mosaic construction system 102
have been used, where possible, to designate identical                 automatically aligns the input images and combines them to
                                                                  35
elements that are common to the figures.                               form a mosaic.
                DETAILED DESCRIPTION                                       More specifically, depending upon the application for the
                                                                       mosaic, the system can construct either a dynamic mosaic or
   Generally, a mosaic is a data structure that melds visual           a static mosaic. In addition, the system can utilize any
information from a set of images taken at a plurality of time 40       reference coordinate system while constructing a mosaic.
instants, viewpoints, or fields of view. The various images            Furthermore, in composing the mosaic from the aligned
are aligned and combined to form, for example, a panoramic             images, the system may use any one of a number of image
view of a scene as a single still image. Importantly, a mosaic         fusing, merging, filtering, and averaging processes to best
is not limited to a combination of distinct images, but may            produce a seamless mosaic. Also, as shown in FIG. 2, the
also be a combination of mosaics. The invention is a system 45         system forms the mosaic using various input image and
that automatically forms a mosaic from a plurality of images           mosaic construction sequencing processes including batch
for utilization by various application systems. The invention          (FIG. 2A), recursive (FIG. 2B), and hierarchical (FIG. 2C)
includes one or more of these application systems.                     sequencing.
   There are two types of mosaics: dynamic mosaics and                     Returning to FIG. 1, the mosaic is used by one or more of
static mosaics. Dynamic mosaics are time variant in that 50            the application systems. For example, the mosaic based
they are recursively updated over time with new imagery. As            display system 104 utilizes special mosaic storage and
such, a series of input images (e.g., video frames) are                manipulation techniques that enable a system user to rapidly
combined one at a time with the other images in the series             have a mosaic displayed upon a computer monitor and
to produce the dynamic mosaic. Thereafter, the system                  enable the user to manipulate the displayed mosaic. The
aligns and combines each new input image with the previous 55          mosaic based display removes the image source (e.g.,
mosaic, i.e., the mosaic is updated.                                   camera) motion from the mosaic image, i.e., the image is
   In a static mosaic, the content of the mosaic is time               stabilized. A user may select to leave some camera move-
invariant. For example, a series of existing input images are          ment in the displayed image to provide a sense of the
divided into subsequences of images. The individual images             camera's movement, but entirely remove high frequency
in each subsequence are aligned with one another and 60                jitter. Such a display is especially useful when displaying
combined into a static mosaic. The static mosaic is not                aerial photographs taken from, for example, a helicopter.
updated with new information, i.e., the content of the mosaic          The moving display provides the user with a sense of motion
is static.                                                             over the depicted terrain without any camera jitter.
   In each of these two types of mosaics, the mosaics are              Furthermore, to provide additional information to a user, this
constructed with reference to an arbitrary reference coordi- 65        display system merges other data into the mosaic display.
nate system which can be either time variant or time                   This other data may be numerical or graphical terrain
invariant. In other words, the coordinate system can be                elevation information, motion vectors, graphical indicators
      Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 19 of 28

                                                          5,649,032
                              5                                                                        6
showing the most recent image, and the like. The details of             defines the affine transformation required to align. for
this system are described below with respect to FIG. 7.                 example, a given input image with the reference coordinate
   In addition to displaying the mosaic, or portions thereof            system.
on a computer monitor, this mosaic based display system                    If hierarchical mosaic construction sequencing is used, or
may optionally be used in conjunction with an image                5    if sub-mosaics are desired, the image alignment process
printing system 106. The printing system is capable of                  generates alignment information for each of the sub-mosaics
generating high-resolution color or monochrome still                    as well as for each of the constituent images of these
images of the mosaic or any portion thereof.                            submosaics.
   The surveillance system 108 uses a mosaic for detection                 Within the mosaic composition process 303, the selection
of motion, for example, for security purposes or for motion        10   process 302 selects which portions of the input image and
detection on a battlefield. Generally, a panoramic view of an           current mosaic will be used to form an updated mosaic. The
area of interest is captured by, for example, a high-resolution         updated mosaic is a mosaic including at least a portion of the
video camera The mosaic construction system 102 gener-                  latest input image and at least a portion of the previous
ates a single high-resolution mosaic of the entire panoramic            mosaic. The selection process may perform masking or
view. This mosaic is used as a reference view. Subsequent          15   cropping to limit the size of the mosaic. It may also perform
frames captured by the video camera are compared to the                 image selection in which untimely ("old") images are
reference view. Any movement in the reference is detected               removed from the mosaic.
as residuals from comparing the new image to the reference                  The combination process 304 combines the aligned
mosaic. The details of the surveillance system are provided             images to form an updated mosaic. The combination process
with respect to FIGS. 12 and 13.                                   20   performs one or more of the following processes to seam-
    The mosaic based compression system 110 uses the                    lessly combine the input image with the mosaic: merging,
mosaic as a basis for efficiently compressing image infor-              fusion, interpolation, extrapolation, enhancement, coring, as
mation for transmission through a low bandwidth transmis-               well as other conventional image combining processes. The
 sion channel. An alternative of the compression system is              output is an updated dynamic mosaic containing seamlessly
used to compress image information for efficient storage           25   combined image information from the latest input image.
within a storage medium such as a disk drive or compact                     To perform the alignment and ultimately combine the
 disk. To achieve efficient compression, the compression                input image with the mosaic, the resolution of the input
 system exploits the large spatial and temporal correlation's           image can be transformed to the resolution of the mosaic or
that exist in sequences of images. The details of the mosaic            vice versa However, it is best to generate a conventional
 based compression system are provided below in connection         30   Laplacian image pyramid of the input image and also of the
with FIGS. 8, 9, 10, and 11.                                            entire mosaic, i.e., the system 102 becomes multi-
    Next. the mosaic construction system is described in                resolutional. As such, alignment is performed on a course-
 detail. This description is followed by a detailed description         to-fine basis such that an initial alignment is performed
 of each of the illustrative applications for a mosaic con-             using a relatively low resolution level in each of the pyra-
 structed by the mosaic construction system.                       35   mids and then sequentially higher resolution pyramid levels
1 MOSAIC CONS1RUCTION SYSTEM 102                                        are used to perfect the alignment. Such a pyramid frame-
    To best understand the differences between construction             work improves the speed at which an alignment can be
 of a dynamic mosaic and construction of a static mosaic,               accomplished as well as the accuracy of the alignment
 each construction process is described separately. First the           Throughout the remainder of the discussion of the mosaic
 dynamic mosaic construction process is described (FIGS. 3,        40    construction system and its applications, it is assumed that
 4, 5, and 6) and then a static mosaic construction process             the input image and the mosaic are pyramids. However,
 (FIG. 14) is described.                                                those skilled in the art should realize that the pyramid
    A. Dynamic Mosaic Construction 301                                  framework is not necessary to practice the invention and that
    FIG. 3 depicts a flow chart of the operation of a dynamic            simple resolution transformation could be used instead of a
 mosaic construction system 301. The system contains two           45   pyramid framework.
 sequentially executed processes; namely, an image align-                   Furthermore, since the reference coordinates to which the
 ment process 300 and a mosaic composition process 303.                  latest image, the mosaic, or both are warped to can be
 The mosaic composition process 303 further contains two                 arbitrarily selected, the display system is flexible. For
 processes; namely, a selection process 302 and a combina-               example, in an airline display application, the system
 tion process 304. The alignment process 300 aligns the input      50    displays. at a central location on a cathode ray tube (CRT),
 image with a previously constructed mosaic (if any), sup-               the latest image captured by a nose mounted video camera
 plied via line 306. If a mosaic does not currently exist, i.e.,         The remainder of the mosaic trails from that central area to
 the input image is the first image of a sequence of images,             the bounds of the display area As such, the pilot can view
 then the first image is used as a previously constructed                what is in front of the aircraft, e.g., an approaching airport,
 mosaic. In effect, the first image becomes the mosaic for the     55    as well as what had just previously passed through camera's
 second image. In generating a dynamic mosaic, typically, the            field of view. Thus, the pilot can see a historical record of the
 system uses recursive mosaic construction sequencing.                   aircraft's approach to the airport. The importance of the
 Thus, the next image in the sequence is aligned with the                ability to freely select a reference coordinate system shall
 current mosaic (a mosaic constructed of preceding images in             become more apparent when the various applications for the
 a series of images). Alignment is accomplished by aligning        60    mosaic are described.
 the input image with the mosaic, i.e., the mosaic and input                FIG. 4 depicts a detailed flow chart of the alignment
 images are aligned with the reference coordinate system.                process 300. Generally speaking, prior art systems have
 The aligning process is accomplished by warping the images              accomplished image alignment to align two sequential video
 to one another. The image alignment process generates, for              frames by correlating the image information contained in
 each image. the necessary alignment information to align the      65    each frame. Such a video frame alignment system is dis-
 input image such that its image information can be com-                 closed in a U.S. patent application entitled "SYSTEM AND
 bined with the existing mosaic. The alignment information               METHOD            FOR        ELECTRONIC                IMAGE
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 20 of 28

                                                          5,649,032
                               7                                                                   8
STABILIZATION', filed Oct 28, 1994, accorded Ser. No.               However, the input image and the mosaic could have sub-
08/328,783, and herein incorporated by reference. The               stantially different resolutions, i.e., the mosaic could depict
present invention uses an alignment system very similar to          a "long shot" of a scene, while the input image could contain
the alignment system disclosed in this patent application,          a small portion of the mosaic (zoomed in view). Thus, the
except that the alignment system for the present invention 5 lowest resolution level for the mosaic could correspond to a
aligns an input image to an entire mosaic rather than to a          middle resolution level in the input image, or vice versa. As
single previous input image. Nonetheless the alignment              such, to best align the image and the mosaic, the selected
concepts are similar.                                               pyramid levels may be different, e.g., not merely the lowest
    Specifically, the alignment process first conducts a coarse     resolution levels. Typically, the best estimate of the pyramid
alignment to generally align the latest image with the 10 level to use is contained in the alignment parameters used to
existing mosaic. Thereafter, a coarse-to-fine alignment pro-        align the previous image to the mosaic.
cess aligns the lowest resolution level of the pyramid for the         At step 406, an area (e.g., 3 by 3 pixels) is selected from
input image with respect to a comparable resolution level of        the selected resolution level of the pyramid for the input
the pyramid for the current mosaic (assuming a recursive            image. This area is correlated at step 408, with the selected
mosaic construction sequencing and the mosaic coordinate 15 resolution level for the mosaic. At step 410, the process
system forms the reference coordinate system). To achieve           queries whether the correlation peak in a correlation surface
alignment of comparable resolutions, the lowest level of one        is greater than a predetermined maximum correlation peak
pyramid may be aligned with higher level of the other               for this resolution level (a threshold value). If the query is
pyramid.                                                            answered negatively, the selected area is moved, at step 412,
    To begin alignment, step 401, coarsely aligns the input 20 relative to the mosaic coordinate system and correlated
image and the mosaic. The coarse alignment is accom-                again at step 408. The method repeats steps 410, 412, and
plished using information from image pyramids of the input          408 until the query at step 410 is affirmatively answered.
image and the mosaic. Therefore, at step 402, the process           Thereafter, the process stores, at step 414, the alignment
generates an image pyramid for both the input image and the         parameters that align, at this resolution level, the input
mosaic. Information from the pyramids are carried along 25 image to the mosaic.
line 403 to the coarse alignment step. Typically, the system           More specifically, let Le denote the spatial resolution with
accomplishes this coarse alignment by merely using the              Lc=O being the highest resolution and Luc' denote the
position of the previous input image in the mosaic as the           Laplacian image at resolution Le. After coarse alignment of
initial alignment position for the present input image. If the      an input image LLJt-1] has been warped into approximate
image sequence is a video frame sequence, then this form of 30 alignment with the mosaic. As such, the image and the
coarse alignment functions rather well. However, there are          mosaic are shifted with respect to one another and image-
instances where the present input image may contain none,           wise multiplied, yielding a product image. For a shift of (i,
or very little, of the imagery of the previous image, but may       j), the product image I;J is defined as:
contain imagery of some other portion of the mosaic. In that
instance, using the previous image location for coarse align- 35                                                                 (1)
ment would not function well.
                                                                    with ij e[-N,N]. Integrating the image I;J fully yields the
    Thus, to improve coarse alignment, the mosaic is ''tiled".
                                                                    cross-correlation value C;J between the two full Laplacian
As such, the mosaic is subdivided into smaller mosaics,
                                                                    images (input image and mosaic) at shift (ij). Local cross-
called tiles, which are linked together through coordinate
                                                                 40 correlation values are computed by integrating each product
transformations. This tiled mosaic has the advantage that a
                                                                    image I;J over local areas (patches of image) to yield
single coordinate system is not utilized throughout the entire
                                                                    cross-correlation ''images" of the form C;,,{x,y). However, to
mosaic (a collection of all the tiles taken together) and,
                                                                    avoid border effects and make the results most representa-
consequently, accumulated alignment error is small within a
                                                                    tive of the information at the centers of the local patches, a
given tile.
                                                                    weighted function W(x,y) is preferred over simple neigh-
    illustratively, each tile is four times the size of any one 45
                                                                    borhood averaging for local integration. Therefore, the val-
input image. Of course, other size tiles may be used. The
                                                                    ues for CJx,y) are computed from the product image I;J
input image is coarsely aligned with the tile in which the
                                                                    with:
previous image in the sequence was placed. Within the
present input image, a number of subwindows, e.g., three                                                                         (2)
regions having a 16 by 16 pixel dimensions, are selected as 50
''landmarks". These landmarks are computed at a selected            where W(x,y) is the integration weighting function and©
pyramid level, e.g., level 3. The landmarks are selected as         denotes convolution.
the three areas in the input image, at the selected pyramid            The convolution with kernel W(x,y) (typically a Gaussian
level, having the largest image energy as compared to all           function) has the effect of smoothing the product images I;J
other areas in the image.                                        55 into the cross-correlation images C;J· Depending upon the
    With each possible shift of the input image with respect        size of the kernel, the resulting C;J is oversampled to various
to the tile containing the previous input image, the land-          degrees. Therefore, estimating an image flow field (i.e., the
marks are individually correlated against correspondingly           pixel-by-pixel movement of one image necessary to achieve
sized areas in the tile. The correlation values are integrated      alignment with another image) based on an analysis of
into a single measure; namely, a correlation surface. The 60 C;ix,y) directly results in a correspondingly oversampled
peak value of the correlation surface provides the approxi-         flow field. In order to keep computational costs of the
mate position of alignment for the input image and the tile.        product computation to a minimum, a pyramid reduction
From this approximate position (coarsely aligned position),         process for the integration is used instead of performing
precise alignment is begun.                                         convolutions of the product images at the correlation reso-
    At step 404, the lowest resolution level is selected in both 65 lution level Le. Different numbers of pyramid reduction
image pyramids to begin the correlation process. In theory,         steps can be used to achieve integration over correspond-
the lowest levels would be used from both pyramids.                 ingly different spatial areas, with each pyramid level gen-
      Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 21 of 28

                                                             5,649,032
                                9                                                                     10
erated at an integration step reducing the size of the fl.ow           maximum being detected at the center of the surface. Shifts
field (and the computational costs associated with this fl.ow          of greater than V2 a pixel but less than 1 pixel pass the second
field) by a factor of four.                                            derivative test and can be interpolated, but the shift estimates
   The critical parameters for the local cross-correlation             in this case are not as accurate as the measurements for
process are: (1) the spatial resolution level Le used for the 5 pixels at less than V2 a pixel shift.
Laplacian images (input image and mosaic), (2) a half-width                Using the P 1 , P 2 and P 3 nomenclature as before, a test
N of the correlation search, and (3) a spatial resolution L;           using the second derivative about the center of the surface
chosen for integration, where LFLe+the number of integra-              along one of the lines through the surface is given by
tion steps used.                                                       T=2P2 -P3 -P1 • If T<O, then there is no maximum detected
   The value of Le determines a spatial frequency band used 10 around that position in the correlation surface and no vector
for the motion estimation (estimated translation parameters            should be estimated for that point in the image. Likewise, the
or vectors to align the image and the mosaic), and hence the           diagonally-oriented lines on the 3 by 3 surface passing
motion that will be detected during iteration. A single pixel          though the center should be checked using the same test: if
shift at level Le corresponds to a shift of 2r.,; at the highest       one of the diagonal orientations does not show a peak about
resolution level. This shift dictates the overall range and            the center, then no vector should be estimated for that
                                                                    l5 location.
precision of the estimates yielded from analyzing at this
                                                                           Lastly, the alignment process fits the fl.ow field to a linear,
resolution level.                                                      first order motion model. A least-squares regression is used
   The size of the correlation search area N determines the            to fit the vectors in the fl.ow field to these models. Vector
maximum displacement (range) that can be estimated at                  confidence values are used to weigh each vectors influence
spatial resolution Le. Although larger values of N allow for 20 to the regressions-when vectors have 0 valued confidence,
a larger range of motions to be estimated, the potential for           these vectors do not contribute to the regression at all, while
false matches also increase. Also, there is a quadratic                positive valued confidences allow the vectors to contribute
increase in the attendant computational costs, Therefore, in           to the regression in a weighted manner.
practice, the values for N are restricted to 1 or 2.                       The image alignment process iterates the foregoing pro-
   The level of integration, L;, determines two things. First, 25 cess using steps 408, 410, 412 until the desired sub-pixel
it determines the amount of smoothing that has been per-               accuracy is obtained. In step 414, the process stores the
formed on the correlation results. Larger smoothing leads to           alignment parameters that can be used to transform the
better signal-to-noise characteristics, but will correspond-           image such that it is aligned with the mosaic.
ingly result in poorer estimates of the spatial location of the            The process queries, at step 416, whether the highest
correlation peak. More significantly, it makes the implicit 30 resolution level in one of the pyramids has been processed.
assumption that the correlation values (and the fl.ow field)           If this query is answered negatively, the process selects, at
within the area of integration are locally smooth, which may           step 418, the next higher resolution level in each of the
 not be the case everywhere in the image. Also, L; determines          pyramids. Thereafter, the process returns along line 422 to
the size of the resulting fl.ow field, since a fl.ow estimate can      step 406. Thereafter, the process repeats steps 406, 408, 410,
                                                                       412, 414, 416 and 418, until an area in each of the resolution
be made for each position in the integrated correlation image
                                                                    35 levels has been processed and the query at step 416 is
 excluding the borders. Therefore, the integration level L; is
                                                                       affirmatively answered. At that point, the process stops at
 chosen just large enough to provide the necessary support              step 420. Upon stopping, the process has aligned the input
for reliable and accurate fl.ow estimates.                             image to the mosaic using a coarse-to-fine alignment pro-
    Since the Laplacian is a signed image with approximately           cess. The alignment parameters, e.g., a set of values that can
 zero local mean values, the correlation surface has the both 40 be used to transform the present input image to an aligned
positive and negative values. This is similar to using a type          location in the mosaic, are stored in memory.
 of mean normalized correlation on Gaussian blurred images.                The foregoing is only one illustrative example of a
 Note also that the magnitudes of the correlation values are           process for precisely aligning the image and mosaic. Other
 not normalized. While such normalization is completely                processes are just as useful as that described above. Other
 within the scope of the process, in practice, this increases the 45 illustrative precision alignment processes are described in
 burden on the computation and the resulting increase in the            Bergen et al., "Hierarchical Model-based Motion
 accuracy of the fl.ow field is small. Considering this, corre-         Estimation", Proceedings of European Conference on Com-
 lation normalization was not included in the present process.          puter Vision-92, pp. 1-21, 1992, which is incorporated
    To obtain a sub-pixel accuracy (a subpixel fl.ow estimate)          herein by reference.
 to the alignment, a relatively small area (N=l is a 3 by 3 50             FlG. 5 depicts a fl.ow chart of the selection process 302 for
 pixel area) is used and interpolated to find a peak in the             selecting the mosaic and/or the input image, or portions
 correlation surface within the area. Assuming that a peak              thereof, to fulfill certain mosaic content criteria. These
 occurs within V2 pixel of the center of the correlation surface,       selection functions may include cropping, masking, elimi-
 the horizontal and vertical locations of the peak are esti-            nating "old" images from the mosaic, image weighting, and
 mated separately. Thus, in each direction the following 55 the like. The selection functions may be either user select-
 one-dimensional equation is solved:                                    able or automatically predetermined to best accomplish
                                                                        specific mosaic requirements. The following discussion
                   P3-P1                                        (3)
                                                                        assumes the selection functions are user defined.
       Sm= 2(P2 - MIN(PJ, Pi))
                                                                           Specifically, process 302 begins, at step 500, with the
 where P 1 • P 2 and P 3 are three correlation values in the 60 input of the alignment information, the existing mosaic and
 correlation surface. If the assumption that the correlation            the input image. At step 502, the user selects a selection
 peak is within V2 a pixel from the center of the surface, then         function and associated control parameters for the selected
 another process must be used to determine the subpixel                 function. Typically, such selection would be from a menu of
 correlation peak. A discrete second derivative is computed             functions and parameters. To illustrate some possible selec-
 about the center of the correlation surface to determine if the 65 tion functions, the process is depicted as branching from step
 correlation data is suitable for interpolation using Equation          502 to steps 504, 508, 512, and 516. The specific branch
 (3). Peaks at a shift of greater than a full pixel result in no        used depends upon the selected selection function.
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 22 of 28

                                                           5,649,032
                              11                                                                     12
   For example, if a user selects a cropping function, the              temporal averaging, median filtering, superresolution
process proceeds to step 504. At step 506, the user defines             processing, and weighted averaging. Those skilled in the art
certain parameters to control the cropping function, e.g.,              should understand that other combining functions are fore-
select a region of interest in an image or mosaic.                      seeable for inclusion within the mosaic construction system.
Alternatively, the user could select masking (step 508) or         5       The output from the dynamic mosaic construction system
mosaic truncation (step 512) as editing functions. In each              is a mosaic of input images that is automatically constructed
case, at steps 510 and 514, certain parameters are then                 as input images are applied to the input of the system. As
defined to control each editing function. Furthermore, a                such, the dynamic mosaic can be constructed in real-time as,
weighting function (steps 511 and 513) can be assigned to               for example, video frames are generated by a video camera.
selected images, or parts thereof, such that salient features of   10   As such, the mosaic is built and altered in real-time with
the images are removed, e.g., weighting can be accom-                   each frame of video information being used to update the
plished to remove moving objects and retain only a back-                mosaic. Such a mosaic construction system finds use in
ground scene as the mosaic. On the other hand, the salient              many applications. Three illustrative application systems are
features can be weighted to permit the moving objects to                discussed below.
stand out from the background. Step 516 is labeled                 15      B. Static Mosaic Construction System 1401
"ITTHER" to indicate that other editing functions can be                   FIG. 14 depicts a static mosaic construction system 1401
performed and that those depicted are only to be considered             which contains similar components to that of the dynamic
to be illustrative.                                                     mosaic construction system. Namely, the system contains an
   At step 518, the editing functions are applied to the input          alignment process 1400 and a mosaic composition process
image and mosaic in accordance with the associated control         20   1402. However, the alignment process performs batch
parameters. The process queries, at step 520, whether the               sequence image processing. As such, the static system
user desires to apply further editing functions. If the query           simultaneously processes all the images in a subsequence of
is answered affirmatively, the process proceeds along line              images, e.g., the system uses batch sequencing. Although all
522 to step 502. If the query is answered negatively, the               the images are aligned to one another, the alignment process
process stops at step 524.                                         25   is identical to that which was discussed above. However,
   FIG. 6 depicts the combination process 304 which com-                rather than coarsely aligning an image to the previous image
bines the input image and the mosaic. The process begins at             or to a tile containing the previous image, in this static
step 600 by inputting, after selection processing, the mosaic           system, each image is initially coarsely aligned to its neigh-
and the input image. To achieve a seamless combination of               bor (an adjacent image) or a tile containing an adjacent
the input image and the mosaic, one or more different              30   image. Thereafter, the precise alignment process of FIG. 4 is
combining functions may be applied to the input image and               executed exactly as stated above. The outcome of the
mosaic. Thus, at step 602, a combining function is selected             alignment process is a plurality of alignment parameters,
either by user or automatically. This may be user selected,             i.e., alignment parameters for each input image.
but more typically, the functions to be used are defined by                The alignment parameters are used by the mosaic com-
the application of the system and are automatically applied        35   position process 1402 to combine the aligned images into a
to the mosaic and input image. In any event, steps 604, 606,            static mosaic. The mosaic composition process contains
608, 610, and 612 are illustrative examples of processes that           selection process 1404 and combination process 1406.
have conventionally been used to seamlessly combine                     These processes function similar to the processes depicted in
images. For example, the process, at step 604, applies an               FIGS. 5 and 6. However, note that since the mosaic is not
image merging technique to the mosaic and input image.             40   updated, there is no feedback of the constructed mosaic back
Such a merging technique is disclosed in U.S. patent appli-             to the alignment process, as was the case in the system to
cation Ser. No. 08/942,877, filed Sep. 10, 1992, which is               construct the dynamic mosaic.
incorporated herein by reference. This application is com-              II. MOSAIC BASED DISPLAY SYSTEM 104
monly assigned to the assignee hereof.                                     FIG. 7 depicts a block diagram of the mosaic based
   Similarly, the process, at step 606, uses an image fusion       45   display system 104. In this system, the input images are
technique to combine the mosaic and the input image. Such               formed into a reference mosaic using the mosaic construc-
a fusion technique is disclosed in U.S. Pat. No. 5,325,449,             tion system described above. As such, for each new input
issued Jun. 28, 1994, which is incoiporated herein by                   image, two mosaics are generated. The reference mosaic is
reference. This patent is commonly assigned to the assignee             updated with the new input image and the display mosaic is
hereof.                                                            50   updated with the new input image. In general, these two
   The interpolation and extrapolation process, at step 608,            mosaics contain the same image information; however, the
is used in a conventional manner to fill gaps between images            display system can add additional information to the display
comprising the mosaic. The enhancement process, at step                 mosaic that is unnecessary or unwanted in the reference
610, is used to adjust (amplify or attenuate) the relative              mosaic.
contributions of selected levels in the pyramids representing      55      Specifically, the input image sequence 700 forms an input
the mosaic. Enhancement can be applied over an entire                   to the reference mosaic construction system 102, to an image
level, or it can be applied only over a portion of a level may          selection process 702 and to a display mosaic buffer 704.
be enhanced relative to the remaining pixels in that level.             The reference mosaic construction system provides the
The coring process, at step 612, is threshold each pixel at a           image selection process 702 with the alignment information
threshold level such that pixels having values less than the       60   for all the input images presently comprising the reference
threshold are eliminated from the updated mosaic.                       mosaic.
   Lastly, step 614, is a step labeled "OTHER" to indicate                 The image selection process 702 and the image combin-
that the foregoing steps are intended to be illustrative                ing process are similar in function to the selection process
combining functions. Depending upon the nature of the                   302 (or 1404) and combining process 304 (or 1406) in FIG.
images and the application in which they are used, other           65   3 (or FIG. 14) and described above. Therefore, these pro-
functions may be used to better combine the input image and             cesses will not be discussed in detail, except for certain
the mosaic. Other functions include, but are not limited to,            aspects that make processes 702 and 704 different from
      Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 23 of 28

                                                           5,649,032
                              13                                                                      14
processes 302 and 304 (or 1404 and 1406). One difference                     A. lnlage Printing System 106
is that ancillary image information 706 can be incorporated                  The image printing system 106 generates a "hard copy" of
into the display mosaic. As such, the ancillary image infor-             the portion of the display mosaic within the viewport defined
mation is supplied to both the image selection process and               by the mosaic based display system. Since the display
the image combining process. The ancillary image informa-           5    mosaic is derived within an image pyramid framework, the
tion may comprise highlighting of specific areas on the                  display mosaic has a resolution commensurate with the
mosaic, color enhancing specific areas, outlining the latest             resolution of the computer monitor. However, the display
input image, fading any images in the display mosaic that                mosaic resolution is typically not the highest resolution
are "old", and the like.                                                 available. As such, a higher resolution can be used to print
    Furthermore, the image combining process 704 is capable              the images displayed within the viewport. Such high reso-
                                                                    10
of tiling the display mosaic. By tiling, the display mosaic can          lution printing is possible because the images have been
be efficiently stored in a display mosaic buffer 705 as a series         aligned using the coarse-to-fine aligning process that accu-
of sub-mosaics. These sub-mosaics can be recalled from                   rate aligns the images at subpixel accuracy.
memory, as needed, and combined with other sub-mosaics                       In operation, a user generates a display mosaic from a
or input images to recreate any previously displayed mosaic.             series of images, then selects a desired portion of the mosaic
The alignment information for the respective sub-mosaics is         15   to be printed. Once the selection is made on the computer
stored with the sub-mosaics such that reassembly into the                monitor, the portion of the display mosaic in the viewport is
entire display mosaic or some portion thereof is simple. The             printed. Alternatively, the selected portion of the display
 sub-mosaics can be used to remove foreground occlusion, to              mosaic can be produced as a photograph negative, a pho-
view the mosaic from a previous sensor position, or to insert            tographic slide, or some other "hard copy" image.
moving objects into the current display mosaic that actually        20   ill. MOSAIC BASED COMPRESSION SYSTEM 110
occurred at a previous time.                                                 The mosaic based compression system exploits the tem-
    The present display mosaic is temporarily stored in                  poral and spatial redundancy within a sequence of images to
memory as represented by block 706. This display mosaic is               achieve efficient information compression. In operation, the
 updated with new input images and ancillary image infor-                system generally creates a series of mosaics from subse-
mation as necessary. The display mosaic can appear in one           25    quences of images. Typically, the input to the system is a
 of many forms. For example, the background can be stabi-                 sequence of video frames and a mosaic is created from a
lized either by freezing the mosaic to a reference coordinate            plurality of frames of video through one of the mosaic
 system or through controlled motion. In such a stabilized               construction sequencing processes (FIG. 2). Thereafter, this
mosaic, foreground objects appear to freely move relative to              system automatically, or under system user control, selects
the stabilized background. Alternatively, a foreground object       30   the mosaics that are directly encoded and which mosaics are
 can be stabilized and fixed to the center of the display while           encoded via their relationships to the other mosaics, e.g.,
 the background will appear to move past the foreground                   encode both geometric and photometric relationships.
 object when the foreground object is in motion. Also, the                   The mosaic based compression system is foreseen as
 display mosaic may be constructed relative to any reference              useful in two distinct situations. In the first situation, the
 coordinate system, even a coordinate system different from         35    mosaic based compression system, known as the image
 that used by the reference mosaic.                                       information storage system. compresses image information
    At block 708, a user selects a display viewport, i.e., a             for efficient storage in a storage medium in such a way that
 portion of the display mosaic to be displayed on a computer              the image information can be randomly accessed, efficiently
 monitor. If the selected viewport is smaller than the entire             exploited, rapidly searched or browsed, and the like. In the
 display mosaic, the viewport can be scrolled about the             40    second situation, the mosaic based compression system,
 mosaic and/or used to zoom in or zoom out to better view                 known as the real-time transmission system, compresses
 certain areas within the mosaic.                                         image information for efficient transmission over a band-
     Once a viewport is selected, the user can select, at step            limited transmission channel. Although each system oper-
 710, one or more editing and enhancement functions. For                  ates using similar principles, the storage and transmission
 example, the operator could highlight areas of the display,        45    systems are slightly different from one another. Therefore,
 filter selected areas, cut areas of the display for placement in         the following discussion separately addresses each system.
 documents, select specific display areas for printing and the            From the following discussion of each system, those skilled
 like.                                                                    in the art will understand that a system may be designed that
    In addition to image enhancement and editing, the system              is a hybrid of the storage and transmission systems. A hybrid
 provides a mosaic analyzer 712 that generates selected             50    system would include aspects of both the storage and
 overlays for the display mosaic. By monitoring the operation             transmission systems.
 of the editing process and the combining process, the mosaic                 A. The Storage System 800
 analyzer 712 generates an overlay that outlines the position                 FIG. 8 depicts a block diagram of a mosaic based com-
 of the latest input image that was added to the mosaic. The              pression system 800 that is used to format image informa-
 analyzer may also generate overlays that outline the motion        55    tion for efficient storage in a storage device 812 such as a
 of foreground objects within the display mosaic or to                    disk drive, CD-ROM, optical drive, and the like. As shall be
 graphically indicate the motion of the sensor in a stabilized            apparent from the following discussion, the system enables
  display mosaic. Additionally, overlays can be generated to              a user to randomly access the image information from the
 indicate areas of the display mosaic that contain information             storage device. Random access is generally not available in
 that is no longer accurate or timely.                              60    most image compression techniques that exploit temporal
     At step 714, the portion of the display mosaic within the            redundancy because the compression is accomplished using
  selected viewport is presented to the user on a computer                the sequence of the images, e.g., MPEG compression tech-
 monitor or other display device. The user can manipulate the              niques compress a sequence of video frames and the entire
  viewport in real-time such that changes to the viewport                  sequence up to the desired frame must be reconstructed in
  appear virtually instantaneously. Additionally, any updated       65     order to access a desired frame therein.
  information, e.g., a new input image in the viewport, that                  In contrast. the present invention divides a series of
  may occur in real-time is updated in real-time.                          images, for example a video frame sequence, into contigu-
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 24 of 28

                                                          5,649,032
                             15                                                                                 16
ous scene subsequences and a mosaic is generated for each               More specifically, to approximate the magnitudes of the
of these scene subsequences. As such, each mosaic repre-             residual motions, a rough estimate S,(x,y) of the normal
sents a "snapshot" view of the scene captured within the             motion flow magnitude at each pixel (x,y) at time t is
video sequence. In general, the invention codes each mosaic,         computed. This is a general equation that assumes the
its residuals and transformation parameters and stores them       5 images that are combined to form a static mosaic where
in a storage device. Consequently, upon review of the stored         captured in a time sequence. If this is not the case, then the
image information, i.e., when a mosaic is selected from              variable t can be thought of as a variable that numbers the
memory, a user can easily view the mosaics and extract any           images in the order in which they appear in the sequence,
individual frame within the mosaic. The transformation               e.g., t=l, 2, 3, and so on. The normal flow is the component
parameters and residuals are used to extract any one frame           of the optical flow in the direction of the spatial gradient.
                                                                  10
from the mosaic. Thus, the invention permits random frame            The flow estimate S,(x,y) is defined by:
access and a rapid search capability.
   Specifically, the system contains a static mosaic construc-                                l:         111.,(x;,y;) -   I:"'4(x;,y;)I   (4)
tion system 1401, a coding system 826, a decoding system                                (x;,yi)EN(x,y)
                                                                             Sl.,x,y)
824 and a storage device 812. The static mosaic construction                                       l:        IV'll.,(x;,y;) +Cl
system operates in the same manner as the static mosaic           15                       (x;,yi)E.N(x,y)
construction system depicted in FIG. 14 and discussed
                                                                       where:
above. In this application, the sequence (or subsequence) of
images are warped, using batch sequencing, to a reference                I, is an image at time t;
coordinate system such that the transformations that align                :r,Prett is an image in the mosaic at time t;
the images with one another are defined relative to the           20      VI,(x,y) is the spatial intensity gradient at pixel (x,y) in
reference coordinate system. The output of the mosaic                         frame I,;
construction system is a mosaic containing a plurality of                 N(x,y) is a relatively small neighborhood of pixel sur-
individual images that have been aligned and combined.                        rounding pixel (x,y) (typically a 3 by 3 pixel
Additionally, the output contains the transformation param-                   neighborhood); and
eters for each image contained in the mosaic. The mosaic as       25      C is used to avoid numerical instabilities and to suppress
well as the transformation parameters form inputs to the                      noise. The values of S,in x-y space taken together form
coding system 826.                                                            a significance map. The measure S, is used to select
   The coding system 826 codes the mosaic, the transfor-                      regions of interest to be coded and is also used as a
mation parameters, and the residuals such that they are                       multiplicative weight on the prediction error in those
efficiently stored within the storage device. Specifically, the   30          regions. Small values of S, can be set to zero, so that
coding system 826 contains a residual analyzer 806, a                         insignificant residuals need not be transmitted at all.
significance analyzer 808, a transformation parameters                        The measure S, can be thresholded on a pixel-, region-
coder 802, a mosaic coder 804, and a residuals coder 810.                     or block-wise basis. When discrete cosine transform
   The residual analyzer 804 generates residuals by conven-                   (DCT)-based spatial coding is used, S, is zeroed if the
tionally comparing, within a pyramid framework, an image          35          entire block is below threshold, but not modified if any
from the mosaic to a corresponding input image. Each of the                   pixel in the block is above the threshold. A typical
input images are compared to the mosaic to generate residu-                   threshold is a motion of 1 pixel. To decrease noise
als representing moving objects in the images, changes in                     sensitivity, the significance map is morphologically
object illumination, image misalignment after alignment                       eroded by a 3x3 structuring element before block
processing, intensity errors due to interpolation and noise. It   40          zeroing is performed. This promotes skipping of entire
is very important in transmission systems that object                         blocks, avoiding bitrate penalty of coding with just a
movement, object illumination changes, and misalignments                      few isolated suprathreshold pixels.
be coded.                                                                 The significant residuals and the mosaic are respectively
    Since the residual analyzer produces residuals for inten-          sent to separate codecs for coding. The codecs use any
sity errors and noise as well as object movement, object          45   conventional form of spatial encoding such as wavelet,
illumination changes, and misalignments, simple image dif-             distinct cosine transform (DCT), and the like. The transfor-
ferencing by the residual analyzer does not provide an                 mation parameters could be spatially coded or coded using
acceptable method for determining semantically significant             pulse code modulation (PCM) or differential PCM (DPCM).
residuals. An effective way of determining semantically                   By using a mosaic based system substantially all redun-
significant residuals is to consider not only the residual        50   dant temporal and spatial image information is removed
intensity but also the magnitude of local residual motions             from the stored image information and, as such, the system
(i.e., local misalignments). Note that the residual motion             effectively compresses the image sequence. In essence, the
compensation need not be accurate, as it itself is not used for        static system stores information concerning the background
motion compensation, but rather used to determine the                  scene and then stores any movement within the background
 significance of the residuals for coding purposes.               55   scene as the residuals. This relationship between the input
    The significance analyzer 808 analyzes the residuals in            images, background information, and residuals is schemati-
view of the magnitude of the local residual motions. In                cally depicted in FIG. 9.
essence, the significance analyzer selects which of the                   As shown in FIG. 9, the input images 902 contain a scene
residuals shonld be coded for storage and which are not                of two houses and two trees that are within the camera's
 necessary for accurately recreating the mosaic upon              60   view as a video camera pans from left to right. The scene of
retrieval. In other words, the magnitude of the residual               interest is illustratively captured in four video frames.
motion from predicted to current mosaic determines which               Additionally, a person is walking through the scene from left
residuals are coded. Those residuals with no magnitude                 to right. Once the images 902 are aligned and combined
 motion (insignificant) are multiplied by zero and those with          using batch sequencing, a mosaic 904 containing the back-
 some degree of magnitude motion (significant) are multi-         65   ground is produced. The residuals 906 represent object
plied by a weighting function ranging from 0 to 1. The                 motion relative to the background, e.g., the person walking
 weighting function is proportional to the magnitude motion.           through the scene.
      Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 25 of 28

                                                         5,649,032
                             17                                                                    18
    Returning to FIG. 8, the information retrieval (decoding)            The codec 1022 encodes the significance weighted residu-
system 824 for reconstructing the image sequences (or                 als. The codec 1022 uses any conventional form of spatial
individual images) from the stored information contains a             encoding such as wavelet, discrete cosine transform (PCT),
decoders 814, 816 and 818, a mosaic composer 820, and a               and the like. The coded bits are then transmitted to a receiver
display 822. Each decoder respectively retrieves from the         5 via the channel 1004.
storage device 812 the mosaic, the transformation param-                 The coding system 1002 includes a decoding system 1024
eters and the residuals necessary to recreate a mosaic and            to generate the predicted mosaic 1030 to facilitate the
retrieve any image therefrom.. The mosaic composer 820                dynamic compression technique. In particular, the decoding
combines the residuals, the mosaic and the transformation             system contains a decoder 1026 and a mosaic composer
parameters to form a mosaic.                                      10
                                                                      1028. The decoder 1026 generates the residuals from the
    The display 822 may merely display an entire mosaic               encoded residuals received from the channel 1004. The
retrieved from the storage device. However, typically, the            mosaic composer 1028 constructs the predicted mosaic by
display is used to select specific images, or portions thereof,       combining the residuals with the reference mosaic used in
within the mosaic for viewing. These are simply recovered             the coding process. Since the system contains a feedback
using the transformation parameters to select the desired             loop (i.e., coding and encoding within the coding system) for
image and remove it from the mosaic. Furthermore, the             15 utilizing a predicted mosaic as an input to the Walper 1014,
mosaic based display system described in connection with              the system improves the predicted mosaic over time. Note
FIG. 7 can also be used to manipulate and view the retrieved          that the predicted mosaic 1030 is identical to the mosaic that
mosaics and their constituent images.                                 is generated at the receiver. Thus improving the predicted
    B. The Real-time Transmission System 1000                         mosaic also improves the received mosaic. Furthermore,
    FIG. 10 depicts a block diagram of a "dynamic" mosaic         20 such improvement of the received mosaic can be accom-
based compression system 1000. In general, the system                 plished selectively. For example, if a specific region of
contains a coding system 1002 (typically within transmitter           interest in the input image is selected by zooming, the
hardware), a channel 1004 through which the coded image                system transmits a series of residuals representing image
information is propagated, and a decoding system 1006                 changes at a higher resolution than when an entire mosaic is
 (typically within receiver hardware).                            25 transmitted. As such, that selected region in the received
    In the coding system 1002, the mosaic construction sys-           mosaic (and the predicted mosaic) will have improved
tern (see FIG. 3) is modified to accommodate feedback of a             quality as compared to the remainder of the mosaic.
predicted mosaic 1030 to aid in compression. Specifically,                The decoding system 1006 contains a decoder 1034, a
rather than aligning each new input image with the entire              mosaic composer 1036, a delay 1038, and a Waiper 1040.
 mosaic, each new input image is aligned only with the            30 The decoder 1034 generates residuals from the received
previous image in the input image sequence. As such, a                information. These residuals are used by the mosaic com-
 delay 1012 is used to temporarily delay a first image in a           poser 1036 to compose and update a received mosaic. The
 sequence of images. An alignment processor 1010 aligns the           received mosaic forms the output of the decoding system
 delayed image with a second image in the sequence of                  1006. Additionally, the received mosaic is delayed (e.g., by
 images. This alignment process assumes that each consecu-        35 one video frame in a video transmission system) by delay
 tive image has some portion thereof that is in common with            1038. The waiper 1040 WaipS the delayed mosaic to the next
 the preceding image, i.e., two consecutive images overlap.            decoded set of residuals. This Waiped mosaic forms a
 This is generally the case when the input image sequence is           reference mosaic that the mosaic composer updates with
 a series of video frames. However, if the predicted mosaic is         subsequently received residuals.
 of relatively good quality, then the input image could be        40      To further improve the compression efficiency, the fact
 aligned with the predicted mosaic (i.e., the delay 1012 is            that the various mosaics and input images are decomposed
 removed and the predicted mosaic is sent along dashed line            into image pyramids during the processing is used to imple-
 1032 to the alignment processor 1010.                                 ment a resolution prioritization scheme. As such, the coding
    The aligned input image (the most recent image) and                system can encode residuals initially from the pyramid
 predicted mosaic are then combined to form an updated            45 levels having the lowest resolution, then the residuals from
 mosaic. A conventional image Waiper 1014 accomplishes a               the higher resolution levels can be coded and transmitted.
 waiping and combining process to align and combine the                Such a scheme is known as progressive transmission.
 mosaic and image. For this illustrative system, the mosaic            Alternatively, the residuals generated from higher and lower
 construction sequencing is recursive and the reference coor-          resolution levels of the mosaic and input images can be
 dinate system is defined by the input image coordinate           50 transmitted depending upon the availability of transmission
 system. This Waiping process also combines the latest input           bandwidth.
 image with the predicted mosaic to produce an updated                    C. Extensions Of The Compression Systems
 mosaic (reference mosaic) in the same manner that the                    1. Layered Transmission (Storage) Approach
 mosaic construction system of FIG. 3 combines a mosaic                   Since the input images can be decomposed into a back-
 and an image. As such, the term "dynamic" refers to both         55 ground mosaic and independent moving objects (foreground
 aspects of the mosaic; namely, the coordinate system of the           information), these separate portions of a scene can orga-
 mosaic and the contents of the mosaic.                                nized into separate mosaics. For example, in FIG. 9, the
    The residual analyzer 1016 generates residuals by con-             background is shown as a mosaic, but the residuals can also
 ventionally comparing the reference mosaic to the current             be combined into a mosaic of the moving object. Each
 input image within the pyramid framework. The residual            60 mosaic can then be coded and transmitted separately.
  analyzer 1016 and significance analyzer 1020 function the            Thereafter, only the motion parameters that describe how the
  same as the residual analyzer 806 and significance analyzer          moving object mosaic moves relative to the background
  808 in the static mosaic compression system (FIG. 8).                mosaic need be coded and transmitted. As such, less band-
  However, if thresholding used in the significance analyzer of        width is needed for transmitting the image information.
  the dynamic mosaic compression system, the threshold             65     2. Three-dimensional Parallax Motion Encoding
 levels for the dynamic system may be set lower than those                A three-dimensional representation of an image is based
  in the static system.                                                 upon the observation that the two-dimensional alignment of
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 26 of 28

                                                          5,649,032
                             19                                                                     20
a dominant surface (e.g., background scene) removes all the            the mosaic to be warped over and over again to the coor-
motion due to camera rotations and other camera induced                dinate system of each input image. Such repeated warping of
deformations to the image (e.g., changes in zoom, lens                 the mosaic will, over time, lead to excessive blurring of the
distortion, camera jitter, and the like) as well as the effects        image depicted in the mosaic. In order to avoid this blurring,
of camera translation on the dominant surface. The remain-        5    the dynamic mosaic is generated using a selective memory
ing motion within a fixed scene is purely due to a combi-              scheme. The selective memory scheme predicts each pixel
nation of camera translation relative to the scene and a               of the current image with a pixel from the most recent
distance of other objects and surfaces in the scene from the           occurrence of the scene point without incurring the blurring
dominant surface. This remaining motion is parallax motion.            introduced by repeated warping. In order to achieve this, the
   The three-dimensional structure is typically invariant over    10   source of each prediction is a previously received image in
time (at least over the duration of several seconds or                 its original coordinate system. To avoid storing all the
minutes), the structure can be represented as a single static          previous input images, the decoder (within the transmitter)
image that can be used to predict the parallax motion over             maintains a segmented or "tiled" representation of the
the duration of invariance. This parallax based three-                 mosaic, keeping only the most recent occurrences of the
dimensional representation is preferred to as a "height" map,     15   imaged scene. As such, each mosaic tile is only warped a
since the representation is directly related to the distance or        limited number of times before another tile is used, e.g., a
"height" of objects and surfaces relative to the dominator             tile becomes old and it is no longer necessary to warp it to
surface. The height map together with the computed trans-              an input image. Consequently the mosaic does not become
lational motion of the camera between successive images                blurred.
can be used to predict the motion of all points between           20   N. SURVEILLANCE SYSTEM 108
images, relative to the mosaic surface representing the                   FIG. 12 depicts a block diagram of an illustrative surveil-
dominant surface.                                                      lance system 108 incorporating the mosaic construction
   The computation of the two-dimensional representation               system 102. The method of operation of the surveillance
plus the three-dimensional height information involves the             system is outlined in the flow chart of FIG. 13. To best
following steps. First, each image is aligned to the mosaic       25   understand the surveillance system, the reader should simul-
coordinate system using the two-dimensional alignment                  taneously consult both FIGS. 12 and 13.
discussed previously. Second, the residual parallax motion                The surveillance system 108 may be located at a location
of the objects and surfaces within the scene are computed.             that is remote from a system user. In that instance, the
The residual parallax motion is computed while assuming                surveillance system (as shown) includes a mosaic based
that all camera rotations and other camera induced image          30   compression system 1000 and a mosaic based display sys-
deformations have been removed (e.g., these deformations               tem 102. If a system user id co-located with the sensor and
are assumed to be included in the two-dimensional mosaic               surveillance system, then the compression system is, of
of the dominant surface). As such, only the effects of                 course, not required.
translation remain. Third, the residual parallax motion is                The surveillance system 108 receives, at step 1300, a
decomposed into "heights" and camera translation. Forth,          35   series of images from a sensor 1200 such as a video camera
the height information is integrated from multiple frames              The series of images represents a panoramic view captured
into a single height map mosaic for the scene. This integra-           by the sensor. At step 1302, the system utilizes the mosaic
tion can be accomplished using batch sequencing or recur-              construction system 102 to produce a mosaic from the
sive sequencing of the image frames. In operation, this                images in the panoramic view. This construction can be
process can predict a given image frame from the mosaic of        40   accomplished using recursive or batch sequencing. The
the dominant surface and the height mosaic. As such, the               panoramic mosaic is a very high resolution image. At step
height information can be coded and trasmitted (or stored)             1304, the sensor generates a new image. At step 1306, using
only once, after that, only camera motion needs to be coded            a surveillance image processor 1202, the new image is
and transmitted. As a result, the images can be restored at the        compared to the present mosaic to determine if any differ-
receiver (or upon retrieval) and include parallax motion in       45   ences are evident. Since the mosaic and the input image are
the reconstructed images.                                              high resolution images, the detection process is very accu-
    3. Temporal Pyramids                                               rate. At step 1308, the system queries whether a difference
    The mosaic based compression systems do not remove as              is detected. If no differences are found, the system accepts
much short-term temporal redundancy of moving objects as               another input image from the sensor 1200 and repeats the
is removed by conventional interframe prediction systems.         50   comparison. However, if a difference is detected, a lower
For example, when an object appears in a scene, but not in             resolution version of the mosaic used in the detection
the mosaic, similar residuals are coded repeatedly in a                process and the difference (the new input image) are coded,
number of image frames. To improve the temporal redun-                 at step 1310, by a dynamic mosaic based compression
dancy removal in the static system, the system can be                   system 1000 (transmitter half). The coded information is
modified to process a hierarchy of mosaics whose levels           55   transmitted over a communications channel 1004, e.g., a
 correspond to different amounts of temporal integration.              radio channel. After transmission of the information, tile
FIG. 11 depicts a schematic diagram of this hierarchy of               process returns to the mosaic construction system to update
mosaics 1100. The finest level 1102 in the hierarchy contains          the mosaic.
the original images and other levels 1104 and 1106 contain                 A receiver containing the decoding system of the dynamic
 static mosaics integrated from images or mosaics of the next     60   mosaic based compression system 1000 decodes, at step
finer level. Only the residuals between levels need be coded            1312, the image information. The decoded information is
 and stored. The result is a representation which achieves             then displayed, at step 1314, to a system user via a mosaic
temporal decorrelation in a manner analogous to spatial                 based display system 104. The user can then analyze the
 Laplacian pyramids.                                                   image difference information to determine if it is relevant,
    4. Selective Memory                                           65    e.g., enemy movement on a battlefield, a burglar entering a
    In a dynamic system using the coordinate system of the             warehouse, and the like. The user can then take appropriate
input image as the reference coordination system, requires              action.
      Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 27 of 28

                                                          5,649,032
                             21                                                                  22
   Once the panoramic mosaic is transmitted, the transmitter           (d) repeating steps (a), (b) and (c) for each input image in
need only send changes to the mosaic. e.g., only send the                 said single sequence of input images to continuously
regions of change. The receiver will update its mosaic with               update the updated mosaic with at least a portion of
changes such that it always can show the user the current                 each input image in said single sequence of input
scene at the camera site.                                        5        images.
   Although various embodiments which incorporate the                  12. The method of claim 11 wherein said aligning step
teachings of the present invention have been shown and              further comprises the steps of:
described in detail herein, those skilled in the art can readily       defining a transformation for aligning said input image to
devise many other varied embodiments that still incorporate               the reference coordinate system; and
these teachings.                                                 10    performing      said transformation whereby said input image
   What is claimed is:                                                    is aligned with the reference coordinate system.
   1. A system for automatically generating a mosaic from a            13. The method of claim 11 wherein said selecting step
single sequence of images comprising:                               further comprises the step of masking or cropping said
   means for automatically aligning image information in            previously generated mosaic.
       each of said images in said single sequence of images           14. The method of claim 11 wherein said selecting step
       with common image information in at least one other 15 further comprises the step of removing selected images from
       image in said single sequence of images;                     said previously generated mosaic.
   means, connected to said aligning means, for composing              15. The method of claim 11 wherein said aligning step
       said aligned images into a mosaic.                           further comprises the step of generating an image pyramid
   2. The system of claim 1 wherein said aligning means
                                                                 20 for both said input image and said previously generated
further includes means for selecting a reference coordinate         mosaic.
 system within which the images are aligned.                           16. The method of claim 15 wherein said aligning step
   3. The system of claim 2 wherein said selected reference         further comprises the step of performing a course-to-fine
 coordinate system is the coordinate system of one of the           alignment using the image pyramid for said input image and
images.
                                                                 25 the image pyramid of said previously generated mosaic.
   4. The system of claim 2 wherein said selected reference            17. The method of claim 16 wherein said aligning step
 coordinate system is the coordinate system of the mosaic.          further comprises the steps of:
   5. The system of claim 2 wherein said selected reference             coarsely aligning said input image and said previously
 coordinate system is a fixed reference coordinate system.                 generated mosaic at a selected pyramid resolution level
    6. The system of claim 2 wherein said selected reference               by:
                                                                 30
 coordinate system is an arbitrary reference coordinate sys-               tiling said previously generated mosaic to produce a
 tem.                                                                         plurality of mosaic tiles;
   7. The system of claim 1 wherein said .aligning means                   selecting plurality of windows containing landmarks
 further comprises:                                                            having a highest image energy within the input
    defining means for defining a transformation for aligning 35               image;
       the images to a reference coordinate system; and                    selecting a mosaic tile from said plurality of mosaic
    performing means for performing said transformation                        tiles; and
       whereby the images are aligned with the reference                   correlating said input image windows with said
        coordinate system.                                                     selected mosaic tile, where a correlation peak indi-
    8. The system of claim 1 wherein said composing means 40                   cates a coarse alignment of said input image and said
 further comprises means for masking or cropping at least                      previously generated mosaic.
 one of said images.                                                    18. The method of claim 17 wherein said step of selecting
    9. The system of claim 1 wherein said aligning means             a mosaic tile further comprises the step of selecting a tile
 further comprises means for generating an image pyramid             containing at least a portion of an image that occurred
 for each of said images.                                        45 sequentially prior to the input image.
    10. The system of claim 9 wherein said aligning means               19. The method of claim 17 wherein said aligning step
 further comprises means for performing a course-to-fine             further comprises the steps of:
 alignment using the image pyramids for each of said images.            finely aligning said input image to said previously gen-
    11. A method for generating a dynamic mosaic by com-                   erated mosaic by:
 bining a previously generated mosaic with an input image 50               selecting relatively small patches of the input image
 from a single sequence of input images, comprising the steps                  having a highest resolution; and
 of:                                                                        correlating said relatively small patches of the input
    (a) aligning said input image with said previously gener-                  image with said selected tile of said mosaic, where a
        ated mosaic, where the alignment is performed with                      correlation peak indicates a fine alignment of said
        respect to a reference coordinate system and image 55                  input image and said previously generated mosaic.
        information contained in said input image is aligned            20. The method of claim 11 further comprising the step of
        with common image information in said previously             displaying said updated mosaic.
        generated mosaic, where a portion of said input image           21. The method of claim 20 further comprising the step of
        containing said common image information overlaps a          adding ancillary information as an overlay upon a displayed
        portion of said previously generated mosaic containing 60 updated mosaic.
        said common image information;                                  22. The method of claim 21 wherein said adding step
    (b) selecting said portion of said input image and said          further comprises the steps of highlighting portions of the
        portion of said previously generated mosaic to be            updated mosaic, color enhancing portions of the updated
        combined to form an updated mosaic;                          mosaic, and outlining portions of the updated mosaic.
     (c) combining the selected portion of the input image with 65      23. The method of claim 20 wherein said displaying step
        selected portion of the previously generated mosaic to       further comprises the step of image processing said updated
        produce an updated mosaic; and                               mosaic.
   Case 1:20-cv-01106-LGS Document 110-14 Filed 12/16/20 Page 28 of 28

                                                         5,649,032
                             23                                                                24
   24. A method for generating a static mosaic from a single         29. The method of claim 28 wherein said aligning step
sequence of input images comprising the steps of:                 further comprises the steps of:
   aligning a plurality of said input images with one another,       coarsely aligning the input images at a selected pyramid
      where the alignment is performed with respect to a               resolution level by:
      reference coordinate system;                             5       tiling each of said images;
                                                                       selecting a plurality of windows within said input
   selecting portions of said input images to be combined to
                                                                           images containing landmarks having a highest image
      form a static mosaic; and
                                                                           energy;
   combining the selected portions of the input images to              selecting a tile from an input image; and
      produce a static mosaic.                                 10      correlating said plurality of windows with said selected
   25. The method of claim 24 wherein said aligning step                   tile, where a correlation peak indicates a coarse
further comprises the steps of:                                            alignment of said selected input image with a second
   defining a transformation for aligning the selected por-                image that contains the landmark.
      tions of the input images to the reference coordinate          30. The method of claim 29 wherein said aligning step
      system; and                                              15 further comprises steps of:
   performing said transformation whereby the input images          finely aligning said input images by:
      is aligned with the reference coordinate system.                 selecting relatively small patches of a selected input
   26. The method of claim 24 wherein said selecting step                  image having a highest available resolution within
further comprises the steps of masking or cropping said                    said image pyramid for said selected input image;
input images.                                                  20          and
   27. The method of claim 24 wherein said aligning step               correlating said relatively small patches of the selected
further comprises the step of generating an image pyramid                  input image with a selected tile of a second input
for each of said input images.                                             image, where a correlation peak indicates a fine
   28. The method of claim 27 wherein said aligning step                   alignment of said selected input image with the
further comprises the steps of performing a course-to-fine 25              second input image.
alignment using the image pyramid for each of said input
images.
                                                                                         * * * * *
